Title: To John Adams from Pseudonym: "The Shade of Franklin", 26 March 1824
From: Pseudonym: “The Shade of Franklin”
To: Adams, John





New orleans. March. 26. 1824


What a throb of pleasure will it give to the heart of Mr Adams to learn that the Acorn he assisted to plant has grown to an Oak "in a word the Mechanics’  Apprentices’   Libraries". have reached the City!—2000 Vols. have been given for that purpose & Govr Robinson who has accepted the humble, but interestg situation of Librarian pro tem deliverd in person the first 100 Vols. to the juornite applicants,—upwards of 30,000. Vols. are now in (gratis) operation in our Country, &, Liverpool. has come into the measure with great effect London with her 80.000! Mechanic Youth, is about to form a Library upon the Boston plan,—that City must have more than half a million of Books in idle repose waits for the "Trump to sound". we expect much from the exertions of Mr Canning, the late British Minister who returned home quite innoculated with the importance of giving knowledge & well as industry to British Youth.—he read your Letter upon the subject, which has again been printed.—
In the beautiful Town of Quincy there must be upwards of Ten perhaps Fifty young persons, Male & Female: who have, never recd the pleasure of reading vols. of Travels, Voyages, Biography, Geography, &c. &. which being the case, what an excellent moment it would be if Mr Adams would select. Twenty Vols. from his Library of that discription, put them into the hands of his Clergyman, & request him to allow before service on Sunday, any young person, to take a vol. for 4 weeks, then return it, & take another.—depend on it the plan will do, and if its the means of giving to a single lover of Books an opty to enjoy that pleasure, how much good our good & venerable Friend will perform,—the writer offers his renewed respects / and remains,

the Shade of Franklin"



The S of F. has bought for the Navy 3000. vols. 



"Franklin" (Steward) 1500U. States. (Hull) 700"Erie" 8003,000in all instances the Seamen subscribed a Dollar each for the Books.—and read them too.


